DETAILED ACTION
1.	Claims 1-16 of application 16/471,988, filed on 20-June-2019, are presented for examination.  The IDSs received on 20-June-2019 and 11-August-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 
2.       Claim 3 is objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The phrase “to determine difference between” [ln. 2] is understood as and should be 
changed to “to determine the difference between”.

Claim Rejections under 35 U.S.C. § 101
3.1	35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


3.2	Claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The invention claims a computer program comprising computer program code, or a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
, consisting of a computer program having software instructions, that when executed by a processor, implement the method according to claim 12.  For at least this reason, the software instructions of the present invention do not meet the criteria for a statutory process (MPEP § 2106.01).
Allowed Claims
4.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over EP 2301837 A1, which provides an underwater posture stabilization system which, by being attached to various underwater equipment such as undersea equipment and underwater vehicles having different shapes and positions of the center of gravity according to their purpose and the like, allows simply and reliably setting their posture in water (basic posture), is excellent in versatility, is not only excellent in posture stability since, when the posture inclines under the effect and the like of tidal currents and pulsating currents, a moment to restore the posture to its original posture naturally acts, but is also capable of easily changing the posture as needed.

4.2	Claims 1-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 12 for rebalancing of an underwater vehicle comprising at least one thruster, at least one storage space, and control circuitry, specifically including: 
(Claim 1)  “the control circuitry being configured to receive:
sensor data, the sensor data comprising information relating to a depth and an attitude of the underwater vehicle, and
thruster data comprising information relating to thrust and orientation of thrust of the at least one thruster, 
characterized in that the control circuitry being further configured to;
determine a difference between a centre of gravity, CoG, of the underwater 
vehicle and a centre of buoyancy, CoB, of the underwater vehicle based on the sensor data and the thruster data,
determine a difference between a gravitational force acting on the underwater 
vehicle and a buoyancy of the underwater vehicle based on the sensor data and the thruster data, and 
generate rebalancing information relating to a deviation of a current load 
distribution from an ideal load distribution based on the determined differences.”

4.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-11 and 13-16 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 12.

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.
Documents A-C define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661